Exhibit 10.9

EXECUTION COPY

AMENDMENT NUMBER ELEVEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of July 2, 2013,

among

PENNYMAC LOAN SERVICES, LLC,

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

This AMENDMENT NUMBER ELEVEN (this “Amendment Number Eleven”) is made this 20th
day of March, 2018, among PENNYMAC LOAN SERVICES, LLC a Delaware limited
liability company, as seller (“Seller”), MORGAN STANLEY BANK, N.A., a national
banking association, as buyer (“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC, a New York limited liability company, as agent for Buyer
(“Agent”), to the Master Repurchase Agreement, dated as of July 2, 2013, among
Seller, Buyer and Agent, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement to permit
the purchase of Jumbo Mortgage Loans thereunder, as more specifically set forth
herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Repurchase Document and no Default or Event of Default has occurred
and is continuing under the Agreement or any other Repurchase Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.      Amendments.  Effective as of March 20, 2018 (the “Amendment
Effective Date”),

(a)         Section 1.01 of the Agreement is hereby amended by adding the
following new defined term “Agency Mortgage Loan” immediately following the
definition of “Agency Guide:”

“Agency Mortgage Loan” shall mean a Mortgage Loan which conforms with all
requirements of a related Agency and is eligible for sale to Fannie Mae or
Freddie Mac, or for guaranty by Ginnie Mae, the VA or the RHS, or for insurance
by the FHA, and which satisfies all applicable requirements for delivery to the
related Agency.

(b)         Section 1.01 of the Agreement is hereby amended by adding the
following new defined term “Jumbo Mortgage Loan” immediately following the
definition of “Interest Rate Protection Agreement:”

“Jumbo Mortgage Loan” shall mean a Mortgage Loan which is not an Agency Mortgage
Loan and which conforms with the Underwriting Guidelines for Jumbo Mortgage
Loans as in effect as of the related Purchase Date.

 

 





--------------------------------------------------------------------------------

 



(c)         the definition of Underwriting Guidelines in Section 1.01 of the
Agreement is hereby amended to read in its entirety as follows:

“Underwriting Guidelines” shall mean the underwriting guidelines attached as
Exhibit E hereto, which (a) with respect to any Agency Mortgage Loans comply
with all current requirements of Fannie Mae and Freddie Mac, in effect as of the
date of this Agreement, and (b) with respect to any Jumbo Mortgage Loans comply
with all current requirements of Fannie Mae and Freddie Mac, in effect as of the
date of this Agreement, other than the requirements as to the original principal
balance of the Mortgage Loans, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with terms of
this Agreement, and which have been approved (including any changes subsequent
to the date hereof) in writing by Agent.

(d)         Section 2.01 of the Agreement is hereby amended by adding the
following new sub-section (c) to the end thereof to read in its entirety as
follows:

(c)         Notwithstanding anything to the contrary, any purchase of a Jumbo
Mortgage Loan hereunder shall be made on an uncommitted basis and the Buyer
shall have no obligation to enter into Transactions with respect to any Jumbo
Mortgage Loans, which Transactions shall be entered into in the sole discretion
of Buyer

(e)         Section 6.28 of the Agreement is hereby amended to read in its
entirety as follows:

6.28      Origination and Acquisition of Mortgage Loans.  The Mortgage Loans
were originated by the Seller or a Qualified Originator, and the origination and
collection practices used by the Seller or Qualified Originator, as applicable,
with respect to the Mortgage Loans have been, in all material respects legal and
in compliance with all laws with respect to unfair and deceptive lending
practices and Predatory Lending Practices, proper, prudent and customary in the
residential mortgage loan origination and servicing business and in accordance
with the Underwriting Guidelines, and except with respect to any Jumbo Mortgage
Loans, in accordance with FHA, VA, RHS, Ginnie Mae, Fannie Mae and Freddie Mac
standards as applicable.  The Seller shall assure that the Buyer has access to
the Freddie Mac Loan Prospector (LP) Fannie Mae DeskTop Underwriting (DU) to
confirm the approved status of the Mortgage Loans under such programs; provided
that LP and DU are not used for Mortgage Loans that are part of the “VA IRRRL”or
“FHA Streamline” programs.  All Agency Mortgage Loans are in conformity with the
Underwriting Guidelines and are eligible for sale to Fannie Mae or Freddie Mac
or for guaranty by Ginnie Mae, the VA or the RHS or for insurance by the FHA,
and satisfy all applicable requirements for delivery to the appropriate
Agency.  Each of the Mortgage Loans complies with the representations and
warranties listed in Schedule 1 hereto.  The Seller shall provide written notice
to the Buyer and the Agent of any material change in the process and standards
pursuant to which Qualified Originators are approved and shall notify the Buyer
and the Agent of any Qualified Originators that are approved following the
Effective Date.

(f)         Section 7.09 of the Agreement is hereby amended by adding the
following sentence to the end thereof:

The Seller shall not sell any Jumbo Mortgage Loans hereunder that are subject to
any material change, amendment or modification to the Underwriting Guidelines
for the Jumbo Mortgage Loans unless the Buyer or the Agent has determined that
such changes are acceptable to it.





2

--------------------------------------------------------------------------------

 



(g)        Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (c) in its entirety and replacing it with the following:

(c)         No Outstanding Charges.  There are no defaults in complying with the
terms of the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, condominium
charges, homeowners and condominium owners association fees, leasehold payments
or ground rents which previously became due and owing have been paid, or an
escrow of funds has been established in an amount sufficient to pay for every
such item which remains unpaid and which has been assessed but is not yet due
and payable.  Neither the Seller nor the Qualified Originator from which the
Seller acquired the Mortgage Loan has advanced funds, or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the proceeds of the Mortgage Loan, whichever is
earlier, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder.

(h)        Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (i) in its entirety and replacing it with the following:

(i)          Location and Type of Mortgaged Property.  The Mortgaged Property is
located in an Acceptable State as identified in the Mortgage Loan Schedule and
consists of a single parcel of real property with a dwelling which, (a) in the
case of an Agency Mortgage Loan, is acceptable under the Underwriting Guidelines
and is acceptable to the related Agency pursuant to the applicable Agency Guide
and, (b) in the case of a Jumbo Mortgage Loan is acceptable under the
Underwriting Guidelines.  No residence or dwelling is a mobile home or a
manufactured dwelling.  No portion of the Mortgaged Property is used for
commercial purposes.  Each Jumbo Mortgage Loan is identified on the Mortgage
Loan Schedule as a Jumbo Mortgage Loan.

(i)         Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (j)(2) in its entirety and replacing it with the following:

(2)         covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and to any applicable Agency,
and specifically referred to in the lender’s title insurance policy delivered to
the applicable Agency or Custodian, and originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal; and

(j)          Part I of Schedule 1 of the Agreement is hereby amended by deleting
the first sentence of sub-section (o) in its entirety and replacing it with the
following:

No Mortgage Loan has an LTV greater than (a) in the case of a Jumbo Mortgage
Loan, 80%, and (b) in the case of an Agency Mortgage Loan, the applicable
percentage permitted by Fannie Mae, Freddie Mac, Rural Housing Service, FHA or
VA.

(k)         Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (r) in its entirety and replacing it with the following:





3

--------------------------------------------------------------------------------

 



(r)         No Mechanics’ Liens.  There are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens), homeowners'
association liens, judgment liens or any other encumbrance affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the Mortgage.

(l)         Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (v) in its entirety and replacing it with the following:

(v)         Conformance with Underwriting Guidelines and Agency Standards.  The
Mortgage Loan was underwritten in accordance with the Underwriting Guidelines
and, in the case of an Agency Mortgage Loan, all provisions of the applicable
Agency Guide.  The Mortgage Note and Mortgage are on forms acceptable to Freddie
Mac, Fannie Mae or Ginnie Mae, as applicable, and in the case of any Jumbo
Mortgage Loan, Fannie Mae and Freddie Mac, and the Seller has not made any
representations to a Mortgagor that are inconsistent with the mortgage
instruments used.

(m)       Part I of Schedule 1 of the Agreement is hereby amended by deleting
sub-section (jj) in its entirety and replacing it with the following:

(jj)         Appraisal.  With respect to each Mortgage Loan, other than an
Agency Mortgage Loan for which the related Agency has granted a property
inspection waiver, the Mortgage File contains either (i) an appraisal of the
related Mortgaged Property or Cooperative Unit signed prior to the approval of
the Mortgage Loan application by a qualified appraiser, duly appointed by the
originator, who had no interest, direct or indirect in the Mortgaged Property or
Cooperative Unit or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and the appraisal and appraiser both satisfy the requirements of (a) in
the case of a Jumbo Mortgage Loan, Fannie Mae and Freddie Mac, or (b) in the
case of an Agency Mortgage Loan, Fannie Mae, Freddie Mac, Ginnie Mae, FHA, RHS
or VA, as applicable, and in any case, Title XI of the Federal Institutions
Reform, Recovery, and Enforcement Act of 1989 as amended and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated, or (ii) in the case of an Agency Mortgage Loan, another valuation
model otherwise permitted under applicable Agency Guides and acceptable to
Buyer.

(n)        The definition of “Loan-to-Value Ratio” or “LTV” in Part 2 of
Schedule 1 of the Agreement is hereby amended to read in its entirety as
follows:

“Loan-to-Value Ratio” or “LTV” means (a) with respect to any Jumbo Mortgage
Loan, the ratio of the original outstanding principal amount of the Mortgage
Loan to the lesser of (i) the Appraised Value of the Mortgaged Property at
origination or (ii) if the Mortgaged Property was purchased within 12 months of
the origination of the Mortgage Loan, the purchase price of the Mortgaged
Property, and (b) with respect to any Agency Mortgage Loan, the loan to value
ratio of such Mortgage Loan as determined in accordance with the Agency Guides
of the Agency which is insuring or guaranteeing such Mortgage Loan or to which
such Mortgage Loan is eligible to be sold.

SECTION 2.     Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

SECTION 3.      Effectiveness.  This Amendment Number Eleven shall become
effective as of the date that the Agent shall have received:





4

--------------------------------------------------------------------------------

 



(a) counterparts hereof duly executed by each of the parties hereto, and

(b) counterparts of that certain Amendment Number Twelve to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

SECTION 4.      Fees and Expenses.  Seller agrees to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Eleven (including all reasonable fees and
out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

SECTION 5.      Representations.  Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Eleven, Seller is in full compliance with all of the terms and conditions
of the Agreement and each other Repurchase Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other
Repurchase Document.

SECTION 6.      Binding Effect; Governing Law.  THIS AMENDMENT NUMBER ELEVEN
SHALL BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THIS AMENDMENT NUMBER ELEVEN SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 7.     Counterparts.  This Amendment Number Eleven may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 8.      Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Eleven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Eleven to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

  

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

(Seller)

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

      Pamela Marsh

 

Title:

      Managing Director, Treasurer

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

(Buyer)

 

 

 

 

 

 

 

By:

/s/ Matthieu Milgrom

 

Name:

      Matthieu Milgrom

 

Title:

      Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

(Agent)

 

 

 

 

 

 

 

By:

/s/ Christopher Schmidt

 

Name:

       Christopher Schmidt

 

Title:

       Vice President

 

Amendment Number Eleven to Master Repurchase Agreement

--------------------------------------------------------------------------------